Van Wyck, J.
This is doubtless a special proceeding, and' should terminate in a final order, and not in a judgment. Code Civil Proc. § 3343, subd. 20; Id. §§ 3333, 3334; Libbey v. Mason, 112 N. Y. 525, 20 N. E. Rep. 355. Therefore we think the order of the general term affirming the special term order, in this proceeding was final, and that it was irregular to enter judgment upon such order. The costs should have been taxed by the clerk, and then inserted in the general term order. Sections 3262-3266. We think the mo*781tian to vacate such judgment should have "been granted. Therefore the order denying the motion should be reversed, with $10 costs of appeal, and disbursements.